Citation Nr: 1403167	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-41 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to a waiver of overpayment for Montgomery GI Bill (MGIB) benefits in the amount of $2,575.95.

2.  Entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel








INTRODUCTION

The appellant had active service from February 1989 to May 1993.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from June 2010 and July 2010 administrative decisions of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma. 

When this case was previously before the Board in March 2013, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Board's March 2013 remand observed that the claims file did not include copies of the initial letters informing the appellant of the overpayments of benefits.  The claims file had copies of the first demand letters which reference previous letters.  

To ensure that the file was complete, the Board's remand requested that an attempt be made to obtain copies of the initial notice letters.  The claims folder was to indicate if the letters could not be obtained.  

Nevertheless, the record before the Board remains negative for the initial notice letters.  Rather, the record includes additional copies of the first demand letters which were already before the Board at the time of the prior remand.  The record is also negative for any indication as to whether the initial letters sent to the Veteran cannot be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

In this regard, the Board finds that the AMC should fully document all efforts to obtain these letters.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the letters initially sent to the appellant notifying him of the overpayments of benefits.  Fully document all efforts to obtain the letters.  If the letters cannot be obtained, or if it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the claims folder must so indicate.

2.  Thereafter, readjudicate the issues on appeal of entitlement to a waiver of overpayment for MGIB benefits in the amount of $2,575.95 and a waiver of overpayment for the advance payment of $3,000.  If either benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


